DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	RE claims 23-25, the claims recite limitations using the phrase “means for” and as such is presumed to explicitly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Examiner has identified Figure 3 and pages 7-12 as being the supporting disclosure which appears to refer to each functional step as performed by one or more processors connected to memory comprising instructions to perform the functional steps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 12, 16-18, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qaisar (US 2017/0048308) in view of Schiff et al. (US 2016/0352577, Schiff hereafter), in view of Gelenbe (US 6,804,201) and further in view of Nassar (US 6,801,528)
RE claims 1, 12 and 23, Qaisar discloses a fog node deployed in a fog network segment of a fog network for managing network traffic through heterogeneous fog network segments of the fog network (Figure 1, paragraph 35); network traffic ingress/egress management circuitry to (i) receive a fog frame that includes a fog control resource block, wherein the fog control resource block includes packaged control instructions and (ii) extract the packaged control instructions from the received fog frame; control instruction determination circuitry to perform a route selection action to identify a preferred target fog node from one or more target nodes based on the packaged control instructions (Figure 2, IOT apps  pass data packets to a fog control plane which performs packet handling and routing to SDN forwarding devices for transmission through the cloud).
Qaisar does not explicitly disclose wherein to perform the route selection action comprises to determine the preferred target fog node based on feedback information from previous route selections; and control instruction execution circuitry to perform, in response to a determination that the preferred target fog node is deployed in a different fog network segment of the fog network, one or more actions based on the packaged control instructions and one or more network characteristics of the fog network segment relative to a corresponding one or more network characteristics of the different fog network segment; and fog frame construction circuitry to generate updated control instructions based on at least one network characteristic of the different fog network segment; encrypt at least a portion of the fog frame based on a network policy associated with the received fog frame; and replace the packaged control instructions of the received fog frame with the updated control instructions, wherein the network traffic ingress/egress management circuitry is further to transmit the received fog frame with the updated control instructions to the preferred target fog node.
However, Schiff teaches in response to a determination that the preferred target fog node is deployed in a different fog network segment of the fog network, one or more actions based on the packaged control instructions and one or more network characteristics of the fog network segment relative to a corresponding one or more network characteristics of the different fog network segment; and fog frame construction circuitry to (i) generate updated control instructions based on at least one network characteristic of the different fog network segment and (ii) replace the packaged control (Paragraph 28 teaches devices providing information to gateways that may be configured as translation gateways. Figure 1 shows these gateways positioned between devices at a location and the cloud. The gateways translate the control and data protocols of a device at one location to a different protocol used by a device at another location. Further see paragraphs 16-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the nodes and medium of Qaisar with the teachings of Schiff in order to provide for interoperability between networks of mixed protocols.
Qaisar in view of Schiff does not explicitly disclose wherein to perform the route selection action comprises to determine the preferred target fog node based on feedback information from previous route selections; and encrypting at least a portion of the fog frame based on a network policy associated with the received fog frame.
However, Gelenbe teaches wherein to perform the route selection action comprises to determine the preferred target fog node based on feedback information from previous route selections (Columns 8-10 teaches a packet switching method based upon cognitive packet networking and neural networks. Beginning at Column 8 line 6, Gelenbe teaches use of a reinforcement learning algorithm which considers a weighted sum of observed past delays and packet losses and using this information learn and modify its path choices for current and future packets.)
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to combine the node and media of Qaisar in view of Schiff with the teachings of Gelenbe in order to optimize packet and flow route selection.
Qaisar in view of Schiff and further in view of Gelenbe does not explicitly disclose encrypting at least a portion of the fog frame based on a network policy associated with the received fog frame.
However, Nassar teaches encrypting at least a portion of the fog frame based on a network policy associated with the received fog frame (Column 7, lines 43 to 63, teaches translation of an IP packet wherein in the process of translation, additional policies can be applied to the packets according to values in other header fields such as encryption).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to combine the node and media of Qaisar in view of Schiff and further in view of Gelenbe with the teachings of Nassar in order to provide for secure packet communication of confidential data through differing service provider networks.
RE claims 5, 16 and 25, Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar discloses the fog nodes of claims 1 and one or more machine-readable storage media of claim 12 as set forth above.
(Columns 8-10 teaches a packet switching method based upon cognitive packet networking and neural networks. Beginning at Column 8 line 6, Gelenbe teaches use of a reinforcement learning algorithm which considers a weighted sum of observed past delays and packet losses and using this information learn and modify its path choices for current and future packets.)
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to combine the node and media of Qaisar in view of Schiff with the teachings of Gelenbe in order to optimize packet and flow route selection.
RE claims 6 and 17, Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar discloses the fog nodes of claims 1 and 23, and one or more machine-readable storage media of claim 12 as set forth above.
Note that Schiff further teaches wherein the one or more actions to be performed based on the packaged control instructions include to perform a communication protocol transformation from an internet protocol (IP) formatted packet to a non-IP formatted packet or from a non-IP formatted packet to an IP formatted packet (Paragraph 28 teaches devices providing information to gateways that may be configured as translation gateways. Figure 1 shows these gateways positioned between devices at a location and the cloud. The gateways translate the control and data protocols of a device at one location to a different protocol used by a device at another location. Further see paragraphs 16-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the nodes and medium of Qaisar with the teachings of Schiff in order to provide for interoperability between networks of mixed protocols.
RE claims 7 and 17, Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar discloses the fog nodes of claims 1 and 23, and one or more machine-readable storage media of claim 12 as set forth above.
Note that Schiff further teaches wherein the one or more network characteristics include at least one of a supported security protocol and a supported communication protocol (Paragraph 28 teaches devices providing information to gateways that may be configured as translation gateways. Figure 1 shows these gateways positioned between devices at a location and the cloud. The gateways translate the control and data protocols of a device at one location to a different protocol used by a device at another location. Further see paragraphs 16-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the nodes and medium of Qaisar with the teachings of Schiff in order to provide for interoperability between networks of mixed protocols.
Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qaisar in view of Schiff, in view of Gelenbe, in view of Nassar and further in view of Maturana et al. (US 2003/0014624, Maturana hereafter). 
RE claims 2 and 13, Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar discloses the fog nodes of claims 1 and 23, and one or more machine-readable storage media of claim 12 as set forth above.
Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar does not explicitly disclose wherein the control instruction determiner circuitry is further to determine whether to allow or block the received fog frame based on the packaged control instructions.
However, Maturana teaches wherein the control instruction determiner circuitry is further to determine whether to allow or block the received fog frame based on the packaged control instructions (Paragraph 45, if a frame is received and contains a logical error detected, for example, as an incomplete packet as determined by analysis of the header or an improper checksum, the frame is dropped.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the node and media of Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar with the teachings of Maturana in order to prevent malformed data from entering a network. 
RE claims 3 and 14, Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar discloses the fog nodes of claims 1 and 23, and one or more machine-readable storage media of claim 12 as set forth above.

However, Maturana teaches wherein the control instruction determiner circuitry is further to validate the packaged control instructions using a checksum included in the fog control resource block before performance of the route selection action (Paragraph 45, if a frame is received and contains a logical error detected, for example, as an incomplete packet as determined by analysis of the header or an improper checksum, the frame is dropped.).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to combine the node and media of Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar with the teachings of Maturana in order to prevent malformed data from entering a network. 
Claims 4, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Qaisar in view of Schiff, in view of Gelenbe, in view of Nassar and further in view of Strutt et al. (US 2007/0115847, Strutt hereafter).
RE claims 4, 15 and 24, Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar discloses the fog node of claim 1 and one or more machine-readable storage media of claim 12 as set forth above.
Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar does not explicitly disclose route validation circuitry to: monitor whether the received fog frame has been determined to be successfully transmitted to the preferred target fog 
However, Strutt teaches route validation circuitry to: monitor whether the received fog frame has been determined to be successfully transmitted to the preferred target fog node; increment, in response to a determination that the transmission to the preferred target fog node was successful, a counter associated with the preferred target fog node; and update a historical transmission success rate based on a value of the counter (Paragraph 46, link estimation for routing tracks count of successful and failed transmissions per link).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to combine the node and media of Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar with the teachings of Strutt in order to improve network stability.
Claims 8-11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Qaisar in view of Schiff, in view of Gelenbe, in view of Nassar further in view of Kohiyama (US 2016/0352711, Kohiyama hereafter).
RE claims 8 and 19, Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar discloses the fog nodes of claims 1 and 23, and one or more machine-readable storage media of claim 12 as set forth above.
Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar does not explicitly disclose wherein the network traffic ingress/egress management circuitry is further to receive a network packet from a computing device communicatively coupled 
However, Kohiyama teaches wherein the network traffic ingress/egress management circuitry is further to receive a network packet from a computing device communicatively coupled to an edge network external to the fog network segment in which the fog node is deployed, wherein the fog node further comprises an encryption management circuitry to encrypt at least a portion of a payload of the received network packet using an outer encryption scheme, wherein the control instruction determination circuitry is further to identify one or more control instructions based on at least a portion of the received network packet, wherein the fog frame construction circuitry is further to (i) generate the fog control resource block to include the one or more control instructions and (ii) generate a fog frame that includes the fog control resource block and the encrypted portion of the payload of the received network packet, and wherein the network traffic ingress/egress management circuitry is further to transmit the  (Broadcasts from a broadcast station to a reception device are double encrypted with a transmission path protection key and an inner encryption key).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to combine the node and media of Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar with the teachings Kohiyama in to provide secure end to end communication.
RE claims 9 and 20, Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar discloses the fog nodes of claims 1 and 23, and one or more machine-readable storage media of claim 12 as set forth above.
Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar not explicitly disclose wherein the encryption management circuitry is further to encrypt the encrypted portion of the payload of the received network packet using an inner encryption scheme.
However, Kohiyama teaches wherein the encryption management circuitry is further to encrypt the encrypted portion of the payload of the received network packet using an inner encryption scheme(Broadcasts from a broadcast station to a reception device are double encrypted with a transmission path protection key and an inner encryption key).
It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to combine the node and media of Qaisar in view of Schiff, in view of Gelenbe and further in view of Nassar with the teachings Kohiyama in to provide secure end to end communication.
RE claims 10 and 21, Qaisar in view of Schiff, in view of Gelenbe, in view of Nassar and further in view of Kohiyama disclose the node of claim 8 and one or more machine-readable storage media of claim 19 as set forth above.  
Note that Schiff further teaches wherein to identify the one or more control instructions further comprises to identify the one or more control instructions based on a plurality of network characteristics of a target fog network segment in which the target fog node is deployed (Paragraph 28 teaches devices providing information to gateways that may be configured as translation gateways. Figure 1 shows these gateways positioned between devices at a location and the cloud. The gateways translate the control and data protocols of a device at one location to a different protocol used by a device at another location. Further see paragraphs 16-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the nodes and medium of Qaisar with the teachings of Schiff in order to provide for interoperability between networks of mixed protocols.
RE claims 11 and 22, Qaisar in view of Schiff, in view of Gelenbe, in view of Nassar and further in view of Kohiyama disclose the node of claim 8 and one or more machine-readable storage media of claim 19 as set forth above.  
Note that Schiff further teaches wherein the plurality of network characteristics of the target fog network segment include a supported security protocol and a supported communication protocol (Paragraph 28 teaches devices providing information to gateways that may be configured as translation gateways. Figure 1 shows these gateways positioned between devices at a location and the cloud. The gateways translate the control and data protocols of a device at one location to a different protocol used by a device at another location. Further see paragraphs 16-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the nodes and medium of Qaisar with the teachings of Schiff in order to provide for interoperability between networks of mixed protocols.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461